        Case 2:21-cv-01112-MJH Document 13 Filed 09/01/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

B.P., A MINOR, BY AND THROUGH THEIR )
PARENT, L.P.; C.L., A MINOR, BY AND       )
THROUGH THEIR PARENT, K.L.; O.D., A       )           2:21-CV-01112-MJH
MINOR, BY AND THROUGH THEIR               )
PARENT, N.D.; R.J., A MINOR, BY AND       )
THROUGH THEIR PARENT, H.J.; L.H., A       )
MINOR, BY AND THROUGH THEIR               )
PARENT, S.H.; O.P., A MINOR, BY AND       )
THROUGH THEIR PARENT, S.P.; E.H., A       )
MINOR, BY AND THROUGH THEIR               )
PARENT, M.H.; L.S., A MINOR, BY AND       )
THROUGH THEIR PARENT, B.P.; G.E., A       )
MINOR, BY AND THROUGH THEIR               )
PARENT, A.E.; M.B., A MINOR, BY AND       )
THROUGH THEIR PARENT, R.B.; AND G.A.,     )
A MINOR, BY AND THROUGH THEIR             )
PARENT, A.A., EACH A MINOR RESIDENT       )
OF THE NORTH ALLEGHENY SCHOOL             )
DISTRICT ATTENDING A NORTH                )
ALLEGHENY SCHOOL DISTRICT SCHOOL          )
OR A PARENT OF THE SAME;                  )
                                          )
            Plaintiffs,                   )
      vs.                                 )
                                          )
NORTH ALLEGHENY SCHOOL DISTRICT, A        )
PENNSYLVANIA GOVERNMENTAL                 )
ENTITY; ANDREW CHOMOS, MARCIE             )
CROW, ELIZABETH BLACKBURN,                )
RICHARD MCCLURE, SCOTT E. RUSSELL,        )
ALLYSON MINTON, KEVIN MAHLER,             )
ELIZABETH WERNER, SHANNON YEAKEL,         )
ALL INDIVIDUAL ELECTED OFFICIALS          )
SUED IN THEIR INDIVIDUAL CAPACITY         )
AND IN THEIR CAPACITY AS MEMBERS          )
OF THE NORTH ALLEGHENY SCHOOL             )
DISTRICT BOARD OF DIRECTORS, A            )
PENNSYLVANIA ELECTED LEGISLATIVE          )
BODY;                                     )
                                          )
            Defendants.                   )

  PLAINTIFFS’ MOTION TO COMPEL ENFORCEMENT OF AND COMPLIANCE
             WITH THIS COURT’S ORDER OF AUGUST 23, 2021
            Case 2:21-cv-01112-MJH Document 13 Filed 09/01/21 Page 2 of 7




   PLAINTIFFS’ MOTION TO COMPEL ENFORCEMENT OF AND COMPLIANCE
              WITH THIS COURT’S ORDER OF AUGUST 23, 2021

       AND NOW, come the Plaintiffs, by and through their attorneys, Alexander Sasken and

Kenneth R. Behrend, hereby file the following motion:

       1.       On August 23, 2021, this Court entered a Temporary Restraining Order, which

“enjoined [the North Allegheny School Board] from implementing the result from the August 18,

2021 Special Meeting decision upon the motion to vote on whether to eliminate the universal

masking requirement at the August 18, 2021 Special Meeting.”

       2.       The Order further provided “The effect of this Order maintains the status quo of the

August 18, 2021, 2021-2022 Health and Safety Plan Update, as presented by Dr. Friez, in accordance

with the June 16, 2021 Health and Safety Plan protocols. Said Plan update provides that the School

District "will require face coverings indoors for students, staff and visitors for grades K-12 starting

Monday, August 16. (ECF No. 1-9 at p. 4).”

       3.       The August 23, 2021 Order of this Court reinstated the requirement of universal

masking in the North Allegheny School District per the “Health and Safety Plan protocols”, effective

as of August 24, 2021.

       4.       The plaintiff parents have been gathering information because they were discovering

that the School District was being lax in enforcing this Court’s Order. There are examples of

students, teachers, administrators, and bus drivers openly not wearing masks, or wearing them

incorrectly, in defiance to this Court’s Order. See Exhibits 1 - 8. In some instances there appears to

be intentional disregard of this Court’s Order by administration and faculty. See e.g. Exhibit 3, the

Vice Principal of Carson Middle School on August 27th, and Exhibit 7, a teacher at the School Board

Meeting of August 25, 2021.
             Case 2:21-cv-01112-MJH Document 13 Filed 09/01/21 Page 3 of 7




        5.       It appears as if the School District has maintained its posture of “strongly

recommending” the wearing of masks, as opposed to fully complying with this Court’s Order

reinstating the requirement of universal masking. In support of this belief is the following

communication regarding the School District’s lax enforcement of universal masking. Upon

information and belief on September 1st, there was a meeting with the Superintendent and others,

including the Safety, Transparency, and Accountability in Education (S.T.A.E.) Committee for the

School District.

        6.       Posted on the S.T.A.E. FaceBook page is a discussion of the action the School

District is planning to take in response to the statewide order mandating universal masking in schools

issued by the Acting Secretary for the Pennsylvania Department of Health which will be effective

September 7th. See Exhibit 9.

        7.       According to a post on the S.T.A.E. Facebook page, the School District was not fully

enforcing this Court’s Order and apparently had no intention to do so. It is set forth, in pertinent part,

that:

        Masks: starting September 7, with the mandate taking place students will be
        required to wear masks, if not they will be sent home. Now that it is a mandate
        they [the School District] will be working on ways to enforce this more and staff
        and others will be informed shortly on this procedure. ...

See Exhibit 9 (emphasis added).

        8.       The future action of the School District, (“will be required” and “will be working on”)

enforcement of universal masking, are actions which the School Board should have implemented

immediately following the entry of this Court’s Order on August 23, 2021, and show a lack of

concern, disdain for and/or contempt of this Court’s Order.

        9.       Plaintiffs are requesting the aid of this Court to enforce this Court’s Order,
          Case 2:21-cv-01112-MJH Document 13 Filed 09/01/21 Page 4 of 7




immediately, and to inquire as to why the School District has not and is not fully complying with this

Court’s Order of August 23, 2021.

       WHEREFORE, it is respectfully requested that this Court determine why the School District

is not fully complying with this Court’s Order of August 23, 2021, and to enter an Order compelling

the School District to come into immediate compliance with the Court’s Order of August 23, 2021,

and any other relief the Court deems necessary and proper.

                                               Respectfully submitted,
                                               BEHREND LAW GROUP, LLC
                                               Kenneth R. Behrend
                                               Kenneth R. Behrend
                                               Attorney for Plaintiffs
                                               Pa. I.D. No. 37961

                                               BEHREND LAW GROUP LLC
                                               The Pittsburgher, Suite 1700
                                               428 Forbes Avenue
                                               Pittsburgh, PA 15219
                                               (412) 391- 4460
                                               KRBehrend@Behrendlawgroup.com
                                               Attorney for Plaintiffs

                                               GOLDBERG, KAMIN, AND GARVIN
                                               Alexander W. Saksen
                                               PA ID No.86049
                                               1806 Frick Building
                                               437 Grant Street
                                               Pittsburgh, PA 15219
                                               Alexanders@gkattorneys.com
                                               Attorney for Plaintiffs
        Case 2:21-cv-01112-MJH Document 13 Filed 09/01/21 Page 5 of 7



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

B.P., A MINOR, BY AND THROUGH THEIR       )
PARENT, L.P.; C.L., A MINOR, BY AND       )
THROUGH THEIR PARENT, K.L.; O.D., A       )           2:21-CV-01112-MJH
MINOR, BY AND THROUGH THEIR               )
PARENT, N.D.; R.J., A MINOR, BY AND       )
THROUGH THEIR PARENT, H.J.; L.H., A       )
MINOR, BY AND THROUGH THEIR               )
PARENT, S.H.; O.P., A MINOR, BY AND       )
THROUGH THEIR PARENT, S.P.; E.H., A       )
MINOR, BY AND THROUGH THEIR               )
PARENT, M.H.; L.S., A MINOR, BY AND       )
THROUGH THEIR PARENT, B.P.; G.E., A       )
MINOR, BY AND THROUGH THEIR               )
PARENT, A.E.; M.B., A MINOR, BY AND       )
THROUGH THEIR PARENT, R.B.; AND G.A.,     )
A MINOR, BY AND THROUGH THEIR             )
PARENT, A.A., EACH A MINOR RESIDENT       )
OF THE NORTH ALLEGHENY SCHOOL             )
DISTRICT ATTENDING A NORTH                )
ALLEGHENY SCHOOL DISTRICT SCHOOL          )
OR A PARENT OF THE SAME;                  )
                                          )
            Plaintiffs,                   )
      vs.                                 )
                                          )
NORTH ALLEGHENY SCHOOL DISTRICT, A        )
PENNSYLVANIA GOVERNMENTAL                 )
ENTITY; ANDREW CHOMOS, MARCIE             )
CROW, ELIZABETH BLACKBURN,                )
RICHARD MCCLURE, SCOTT E. RUSSELL,        )
ALLYSON MINTON, KEVIN MAHLER,             )
ELIZABETH WERNER, SHANNON YEAKEL,         )
ALL INDIVIDUAL ELECTED OFFICIALS          )
SUED IN THEIR INDIVIDUAL CAPACITY         )
AND IN THEIR CAPACITY AS MEMBERS          )
OF THE NORTH ALLEGHENY SCHOOL             )
DISTRICT BOARD OF DIRECTORS, A            )
PENNSYLVANIA ELECTED LEGISLATIVE          )
BODY;                                     )
                                          )
            Defendants.                   )

                               ORDER OF COURT
        Case 2:21-cv-01112-MJH Document 13 Filed 09/01/21 Page 6 of 7




      AND NOW, to wit, this _____________ day of ____________, 2021, it is it is hereby

ORDERED, ADJUDGED, and DECREED that Plaintiffs’ Motion to Compel Enforcement of and

Compliance with this Court’s Order of August 23, 2021, is GRANTED as follows:

1.    Defendants shall appear before the Court on __________________, at ___________ o’clock

      to explain why they are not fully complying with this Court’s Order of August 23, 2021;

2.    the North Allegheny School District is Ordered to come into immediate compliance with the

      Court’s Order of August 23, 2021; and

3.    the Court will determine what additional relief is necessary and proper pending the hearing

      about the School District’s failure to fully comply with the Court’s Order of August 23,

      2021.

                                                   BY THE COURT:


                                                   _________________________
                                                   MARILYN J. HORAN
                                                   UNITED STATES DISTRICT COURT JUDGE
         Case 2:21-cv-01112-MJH Document 13 Filed 09/01/21 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I, Kenneth R. Behrend, hereby certify that a true and correct copy of this Plaintiffs’ Motion

to Compel Enforcement of and Compliance with this Court’s Order of August 23, 2021 was served

upon all the parties by U.S. first-class mail, postage pre-paid and/or hand delivery and/or

electronically on this 1st day of September, 2021, as follows:

Steven P. Engel, Esq.
spe@mbm-law.net
Maiello, Brungo and Maiello
Southside Works
424 South 27th Street #210
Pittsburgh, PA 15203

                                                     BEHREND LAW GROUP LLC

                                                     Kenneth R. Behrend
                                                     Kenneth R. Behrend
                                                     Attorney for Plaintiff
                                                     PA ID No. 37961
                                                     BEHREND LAW GROUP LLC
                                                     The Pittsburgher, Suite 1700
                                                     428 Forbes Avenue
                                                     Pittsburgh, PA 15219
                                                     (412) 391- 4460
                                                     KRBehrend@Behrendlawgroup.com
